Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-17-2005

Davis v. W Psychiatric
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1183




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Davis v. W Psychiatric" (2005). 2005 Decisions. Paper 688.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/688


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      NO. 05-1183
                                   ________________

                                  MAURICE A. DAVIS,
                                     Appellant,

                                             v.

                WESTERN PSYCHIATRIC INSTITUTE AND CLINIC
                    ____________________________________

                     On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                              (D.C. Civ. No. 04-cv-01668)
                         District Judge: Thomas M. Hardiman
                            __________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   August 12, 2005

 BEFORE: VAN ANTWERPEN, GREENBERG and NYGAARD, CIRCUIT JUDGES

                                 (Filed: August 17, 2005)

                                   _________________

                                       OPINION
                                   _________________


PER CURIAM

       Appellant Maurice A. Davis filed a handwritten, one-page complaint pro se in

United States District Court for the Western District of Pennsylvania, and paid the filing
fee. He sued Western Psychiatric Institute and Clinic (“WPIC”), a psychiatric facility

associated with the University of Pittsburgh Medical Center, claiming that he was

“forced” to stay at the clinic for 10 days in November 2002. Davis sought money

damages in the amount of $1,000,000. Under the heading “Jurisdiction” in his complaint,

Davis asserted that the District Court had jurisdiction pursuant to “28 USC § 1332

(Kidnapping).”

       WPIC moved to dismiss the complaint for lack of subject matter jurisdiction. It

reasoned that 18 U.S.C. § 1332 sets forth the requirements for jurisdiction based on

diversity of citizenship, and the parties, both residing in Pennsylvania, were not diverse.

WPIC also reasoned that, although kidnaping is a federal crime, it does not provide a

basis for federal question jurisdiction. WPIC stated: “Construing the pleadings in the

light most favorable to plaintiff, nothing in the Complaint indicates that there is a federal

question at issue. At most, plaintiff alleges that he was detained by the defendant for

longer than anticipated.1 While plaintiff generally references ‘kidnapping,’ he has not set

forth the elements of any cause of action under any federal statute.” (Brief in Support of

Defendant’s Motion to Dismiss, at 3.)

       Davis submitted a written response to the motion to dismiss. He complained about

the conditions on his locked ward, but he did not specifically cure the jurisdictional defect

noted by WPIC. In an order entered on December 28, 2004, the District Court dismissed

   1
    Davis asserted in his complaint that he went to WPIC voluntarily and agreed to
remain for 3 or 4 hours only, and not 10 days.

                                              2
the complaint with prejudice. Davis appeals.

       We will affirm. Our review of the District Court's dismissal of a complaint for

lack of subject matter jurisdiction is plenary. Gould Electronics, Inc. v. United States,

220 F.3d 169, 176 (3d Cir. 2000). Insofar as the District Court signed the order proposed

by WPIC, and did not write separately, we must assume that the court intended to adopt

WPIC’s reasoning with respect to the absence of federal question jurisdiction.

       A plaintiff may proceed in federal court in a civil rights action under 42 U.S.C. §

1983 if he alleges a deprivation of his constitutional rights. Adickes v. S.H. Kress & Co.,

398 U.S. 144, 150 (1970). Jurisdiction would exist under 28 U.S.C. § 1331, the general

federal question statute, and under 28 U.S.C. § 1343(3), the jurisdictional counterpart to

42 U.S.C. § 1983. Davis’ complaint did not, however, adequately allege a denial of due

process in the steps leading to his apparent commitment to WPIC, and we reach this

conclusion even in view of our obligation to construe pro se complaints liberally, see

Haines v. Kerner, 404 U.S. 519 (1972). Moreover, WPIC’s motion to dismiss put Davis

on notice of the jurisdictional defect, and he did not cure it in his response in opposition

to the motion.

       Although we agree with the District Court that subject matter jurisdiction was

lacking, and affirm on that basis, we point out for Davis’ benefit that his suit would have

been subject to dismissal in any event under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim upon which relief may be granted. The University of Pittsburgh



                                              3
has been held to be a state actor, Krynicky v. University of Pittsburgh, 742 F.2d 94, 101-

103 (3d Cir. 1984), but the lawsuit would be barred by the Eleventh Amendment, see

Callahan v. City of Philadelphia, 207 F.3d 668, 670 (3d Cir. 2000), as the Commonwealth

of Pennsylvania has not consented to suit in federal court, 42 Pa. Cons. Stat. Ann. §

8521(b). Moreover, the action cannot be maintained because WPIC is not a person within

the meaning of 42 U.S.C. § 1983, see Will v. Michigan Dep't of State Police, 491 U.S. 58

(1989). See also Kaimowitz v. Bd. of Trustees, Univ. of Ill., 951 F.2d 765, 767 (7 th Cir.

1991) (suit against state university barred by Eleventh Amendment, and because state

university is alter ego of state it is not "person" under section 1983).

       We will affirm the order of the District Court dismissing the complaint for lack of

subject matter jurisdiction.




                                               4